COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-13-00900-CR
Style:                    Raymond Lee Cavitt
                          v The State of Texas
Date motion filed*:       April 16, 2014
Type of motion:           Motion for extension of time to file appellant’s brief
Party filing motion:      Appellant
Document to be filed:     Appellant’s brief

If motion to extend time:
       Original due date:                  February 3, 2014
       Number of extensions granted:           2         Current Due date: April 21, 2014
       Date Requested:                     May 6, 2014

Ordered that motion is:

             Granted
              If document is to be filed, document due: May 6, 2014
                      No further extensions of time will be granted
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________
         The motion is granted. Appellant’s brief shall be filed no later than May 6, 2014.
         No further extensions of time for the filing of appellant’s brief will be granted.




Judge's signature: /s/ Sherry Radack
                
Panel consists of ____________________________________________

Date: April 22, 2014

November 7, 2008 Revision